Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Kaplan on 25 February 2022.

The application has been amended as follows: 

In Claim 21, line 1 after the word “claim” inserted the number
	-- 1 --
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3 and 5-21 are allowed over the closest prior art of record. The closest prior art of record is considered to be Andersen et al. (US 2010/0136269) and Bartkowiak et al. (US 2003/0203117).
Regarding Claim 1, Andersen et al. (US’269) teach a method for fabricating a fiber cement product, said method comprisinq the steps of: providing a fiber cement product comprising at least one profiled surface (Fig. 1C; Abstract; Claim 26); applying a hydrophobation agent (silane) to the at least one profiled surface as a waterproofing agent [0031, 0127, 0138]; and allowing said hydrophobation agent to penetrate into the fiber cement product [0029, 0126]. US’269 fails to teach that the hydrophobation agent is a silane-based liquid comprising at least one silane of the formula SiR4 with 
Bartkowiak et al. (US’117) teach a method for impregnating porous mineral substrates, including fiber cement (i.e. “fiber cement,” [0004]), and the hydrophobation agent includes a silane-based liquid comprising at least one silane, including silanes with the recited formula (e.g. isobutyltrimethoxysilane, isobutyltriethoxysilane, n-octyltrimethoxysilane, n-octyltriethoxysilane, and isooctyltrimetboxysilane). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’269 by using the recited silane-based liquid with the recited formula, because US’117 suggests these silanes as hydrophobation agents for fiber cement products. US’117 also suggests that the hydrophobation agent can be solvent-free, although solvent free hydrophobation agent would be more expensive [0008]. US’117 also suggests that a solvent-free siloxane or silane product would result in a tacky resin film on the surface, and thus would leave visible traces (id.).
Neither US’269 nor US’117 teach the recited dimensions of the grooves or allowing the silane-based liquid to penetrate the surface without leaving visual traces. Therefore, Claim 1 is allowed and Claims 2-3 and 5-21 are allowed as depending from allowed Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712